DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0057995 to KIM et al. (“KIM”) in view of JP 06-126099 A to YOSHIMOTO.
Regarding claims 1 and 14, KIM discloses an apparatus for treating laundry, comprising:
a cabinet (10);
a tub (20) disposed in the cabinet;
a drum (30) disposed in the tub and configured to receive laundry therein, the drum being made of a metallic material (see ¶ [0021]);
an induction module (70) disposed at the tub and configured to heat the drum by induction.
KIM discloses controlling the induction heater with a controller, which implicitly/inherently requires some degree of temperature determination/monitoring, but KIM does not expressly disclose measuring temperature of the drum using an infrared sensor and barrel lens as recited in independent claims 1 and 14.  However, it is old and known in the laundry treating art to provide an apparatus with such temperature sensor.  For instance, YOSHIMOTO teaches an art-related laundry treating apparatus having an infrared sensor (28) disposed at the tub (22) having a configuration to measure a temperature of drum (24), and a barrel lens (29/30) connected to the sensor and configured to receive a thermal radiation of the drum (note sensor and lens pointed directly toward the drum in Figs. 1-3), and the barrel lens comprising a guide portion (between lens 30 and sensor 28 in see Fig. 3) configured to guide, to the infrared sensor (28), a first portion of the thermal radiation incident to the barrel lens in a first direction (note substantially identical lens/tub configuration between YOSHIMOTO and Applicant’s figures).
All of the component parts are known in KIM and YOSHIMOTO.  The only difference is the combination of “old elements” into a single laundry treating apparatus by providing the tub of KIM with the infrared sensor of YOSHIMOTO.
Thus, it would have been obvious to one having ordinary skill in the art to mount the temperature sensor taught by YOSHIMOTO onto the laundry tub as shown in KIM to achieve the predictable results of monitoring and controlling an induction heater based on a sensed temperature.  Moreover, there would be a reasonable expectation of 
Regarding claim 2, YOSHIMOTO teaches wherein the guide portion and the infrared sensor are coaxial (see, e.g., Figs. 1 and 3).
Regarding claim 4, YOSHIMOTO teaches wherein the guide portion defines a recessed portion that is disposed at a top side of the guide portion facing away from the tub and that is configured to seat the infrared sensor (see, e.g., Figs. 1 and 3).
Regarding claim 5, YOSHIMOTO teaches wherein the guide portion further comprises an expanding portion that is disposed at a bottom side of the guide portion facing the tub and that is configured to introduce the thermal radiation from the drum to the guide portion (note the guide of YOSHIMOTO “expands” inward towards the drum at lens 30 in Fig. 3).
Regarding claim 7, YOSHIMOTO discloses a diameter of the guide portion and a diameter of the infrared sensor but YOSHIMOTO does not disclose the relative size/shape of the two diameters as corresponding diameters.  However, this amounts to a mere change in size or shape of the sensor or guide portion.  Thus, the position is taken that it would have been obvious to merely change the size/shape of the sensor and guide portion as desired to achieve the desired sensing performance, since such a modification would have involved a mere change in the size or shape of a component.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Changes in Size or Changes in Shape.
Regarding claims 8-11, YOSHIMOTO teaches a cap (contact lens 30, readable on a barrel lens cap) disposed at a front end of the barrel lens facing the tub and configured to reduce contamination of the barrel lens, wherein the cap is configured to be positioned at a front end of the expanding portion and to open and close the expanding portion, and wherein the cap is made of an infrared-transmissive material (manifestly, the “cap” of YOSHIMOTO is infrared-transmissive since infrared rays are focused by said cap to the sensor), wherein the barrel lens is disposed within a range from a position of the tub corresponding to a center of a rotation shaft of the drum (see Figs. 1 and 3 of YOSHIMOTO), wherein the barrel lens is disposed within 20 mm from the position of the tub corresponding to the center of the rotation shaft of the drum (see Fig. 1 showing the barrel lens through the center of the rotational center (and shaft) of the drum, which reads on “within 20 mm”).
Regarding claims 12-13, YOSHIMOTO teaches wherein the first direction is perpendicular to a front surface of the barrel lens facing the tub (see Figs. 1 and 3), wherein the guide portion is configured to guide, to an outside of the infrared sensor, a second portion of the thermal radiation incident to the barrel lens in a second direction inclined with respect to the front surface of the barrel lens (see Fig. 3, note the guide could readily reflect thermal radiation from a rear wall proximate the sensor 28 to an outside and away direction; also note even the slightest amount of non-perpendicular thermal radiation reads on being “inclined”).
Regarding claim 14, YOSHIMOTO further discloses wherein the drum defines a dewatering hole (37) configured to discharge water to an inner surface of the tub, and the barrel lens is disposed at a position of the tub facing the dewatering hole of the drum (see Figs. 1 and 3).
Regarding claims 15-16, see claims 10-11 above.
Regarding claims 17-18, YOSHIMOTO further discloses a cap disposed at a front end of the barrel lens facing the dewatering hole of the drum and configured to reduce contamination of the barrel lens by water discharged from the dewatering hole of the drum (see claims 8-9 above and Figs. 1 and 3; note cap 30 is used to seal the guide portion and sensor).

Claims 3, 6, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YOSHIMOTO, as applied to claim 1 above, and further in view of US 2014/0117201 to BARLOW.
Regarding claims 3, 19, and 20, KIM and YOSHIMOTO, supra, disclose the claimed invention including an infrared temperature sensor and a guide portion forming a tap therein and fully capable of guiding thermal radiation in directions to and to an outside of the infrared sensor incident to the barrel lens in a perpendicular direction and an inclined direction (note both angled and perpendicular thermal radiation in YOSHIMOTO could be guided to towards and away from the thermal sensor based on thermal radiation contacting sensor 28 or being reflected off the wall of the guide and back away from the sensor).  Neither discloses the tap having plural protrusions and recesses.  BARLOW teaches an infrared temperature sensor in which a guide (102) is formed having plural protrusions and recesses (note plural protrusions and recesses formed by inner surface 124 in Fig. 1).
Therefore, the position is taken that it would have been obvious at the time of effective filing to substitute one known infrared sensor guide configuration for the other 
Regarding claim 6, BARLOW teaches wherein a diameter of the guide portion is less than a diameter of the barrel lens (see Fig. 1 of BARLOW), wherein a diameter of a first end of the expanding portion (at flange 126b) corresponds to the diameter of the guide portion, and wherein a diameter of a second end of the expanding portion (at surface 124e) is greater than a diameter of the first end of the expanding portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711